i'        ~
              ,    ,,
I
I                 AO 245B (Rev. 02/08/2019) Judgment in.a Cri1ninal Petty Case (Modified)                                                                                Page 1 of l   G
I!                                                      UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                                          v.                                                     (For Offenses Committed On or After November I, 1987)



                                          Jose Ramirez-Aispuro                                                   CaseNumber: 3:19-mj-21624

                                                                                                                 Erik Richard Bruner
                                                                                                                 Defendant's Attorney


                  REGISTRATION NO. 84660298
                  THE DEFENDANT:
                   cgj pleaded guilty to count( s) 1 of Complaint
                                                               ---~----------------------~
                   D was found guilty to count(s) _
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                    Nature of Offense                                                                             Count Number(s)
                  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                   1
                   D The defendant has been found not guilty on count( s)
                                                                                                             ~------------------
                   0 Count(s)                                                                                     dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:
                                                   v'
                                                  l!"l- TIME SERVED                                          D                                         days

                    cgJ Assessment: $10 WAIVED                       cgJ Fine: WAIVED
                    cgjCourtrecommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with.relative,                           charged in case
     i
                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

I    I
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered topay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.
     I
                                                                                              16, 2019        Tuesda~ril
      I

                                                          ~--- - - - - - - - i Date of Imposition of Sentence
     I                                                                                       ..
                                                                       Fi~
                                                                                                     u~,,,



     i            Received            ·~.:;:::..--· ,,-
                                                                         '   '   £11.'lll   E"'= 't:
                                                                                                ..
                                                                                                         '

     11                          ousM:.-,,.,                            APR 1 6 2019
     i
     II


     I'           Clerk's Office Copy                                                                                                                         3:19-mj-21624

     'I
